Shebwood, J.
The charging portion of the indictment under which the defendant was tried and convicted is as follows: “That, on or about the twenty-eighth day of September, 1892, at the county of Newton and state "of Missouri, one, Marius Chapel, did then and there unlawful and feloniously, with intent to *641cheat and defraud, obtain from Frank Featherstun $14.60, lawful money of the United States of the value of $14.60 — the money of Frank Featherstun — by means and by use of a cheat, a fraud, a trick, a deception, a false and fraudulent representation and statement and false pretense, a bogus written instrument, contrary to the form of the statutes and against the peace and dignity of the state.”
Under the ruling of this court in State v. Terry, 109 Mo. 601; State v. Benson, 110 Mo. 18; State v. Cameron, ante, p. 371; State v. Fleming, ante, p. 377; the indictment in this cause is wholly insufficient in the particulars in those cases specified, and therefore judgment reversed and defendant discharged.
All concur.